Citation Nr: 0405302
Decision Date: 02/25/04	Archive Date: 05/14/04

Citation Nr: 0405302	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-26 807	)	DATE FEB 25 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).




ORDER TO VACATE

In a decision dated in May 2003, the Board of Veterans' 
Appeals (Board) denied entitlement to an evaluation in excess 
of 40 percent for service connected degenerative joint 
disease of the cervical spine with radiculopathy.  Subsequent 
to the May 2003 decision, it was learned that the veteran had 
submitted written argument to the RO in March 2003, which 
contained contentions of inadequate notice of VCAA and 
identified additional sources of medical treatment that were 
not of record.  The Board's decision was made without 
consideration of the veteran's additional argument.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904(a) (2003).

The Board finds that its consideration of the veteran's claim 
of entitlement to an evaluation in excess of 40 percent for 
service connected degenerative joint disease of the cervical 
spine with radiculopathy in May 2003 without consideration of 
her additional argument/contentions violated the veteran's 
due process rights.  Therefore, the May 2003 decision as it 
relates to the denial of entitlement to an evaluation in 
excess of 40 percent for service connected degenerative joint 
disease of the cervical spine with radiculopathy must be 
vacated.

In order to assure due process of law and to afford the 
veteran every equitable consideration, the Board's decision 
of May 2003 denying entitlement to an evaluation in excess of 
40 percent for service connected degenerative joint disease 
of the cervical spine with radiculopathy is hereby vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R § 20.904.





Accordingly, the Board will conduct a de novo review and a 
new decision will be entered.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0309293	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.  



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1995.

The appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Service connection is also in effect for bronchitis for which 
a noncompensable rating is assigned.

In a decision in  December 2000, with regard to the veteran's 
service-connected chronic hypertrophic lichen planus, the 
Board denied entitlement to a 50 percent rating for the 
period beginning July 16, 1999; and denied entitlement to an 
evaluation in excess of 50 percent for the period beginning 
on August 26, 1999.  

The Board remanded, in its December 2000 decision, the issue 
shown on the cover of this decision.  However, it is 
noteworthy that at the time of the initial grant, service 
connection was for "arthritis of the cervical spine and right 
shoulder", and a 10 percent rating had initially been 
assigned.  By the time the appeal was brought forward, a 40 
percent rating was assigned for that disorder, described as 
"degenerative joint disease, cervical spine with 
radiculopathy".  

After the Board remanded the case for development to include 
examinations, etc., the RO continued the 40 percent rating 
for the veteran's cervical spine arthritis.  However, in the 
January 2003 rating action, the RO also separated out the 
arthritic involvement of the veteran's right shoulder and 
granted her a separate 10 percent rating for the right 
shoulder from September 1999, the same date the 40 percent 
rating has originally been assigned for the overall cervical 
spine disorder with radiculopathy, (i.e., including the right 
shoulder).  In effect, this stands in part as an increased 
rating for the initially service-connected disability.  While 
the separate right shoulder rating issue, per se, is not now 
part of the current appellate review, the veteran may 
exercise her options in that regard.  

The combined schedular evaluation has been 70 percent since 
September 13, 1999, and the separate 10 percent rating for 
the right shoulder [when combined with the other ratings of 
50 percent, 40 percent and 0 percent] did not serve to 
increase the overall combined service-connected rating.

In the interim, the RO processed a detailed Supplemental 
Statement of the Case which included the new VCAA regulations 
as well as new provisions of the regulations relating to Code 
5293, so the veteran has been fully apprised of both.  The 
case has now been returned to the Board for appellate review 
on the evidence now of record.



FINDINGS OF FACT

1  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim as well as of the pertinent changes in 
regulations.

2.  The veteran's limitation of motion of the cervical spine 
is generally no more than moderate to severe in degree, with 
some pain on motion and resultant functional impairment that 
is reasonably shown to result in no more than overall severe 
degenerative disc disease of the cervical spine. 

3.  The veteran's radiculopathy from the cervical area into 
her shoulder is separately rated.

4.  Alternatively, the veteran's cervical spine disability 
has not caused incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine are not met 
under old or new regulations.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, SOC, the 
supplemental statements of the case (SSOCs), and the letters 
sent to the veteran, as well as the Board's remand itself, 
informed her of the information and evidence needed to 
substantiate her claims and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC and specifically, with 
both old and new versions of the pertinent regulations as 
they relate to her specific back disability.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  In that regard, the veteran has expressed her 
understanding of those records for which she was responsible 
and those which VA would obtain, pursuant to the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim and no 
further assistance to the veteran with the development of 
evidence with regard to the claim is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Criteria
 
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided.  38 C.F.R. § 
4.14 (2001).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  38 
C.F.R. § 4.71a.

During the pendency of the appeal the criteria for evaluating 
a back disability under Diagnostic Code 5293 were amended, 
effective September 23, 2002.  In the most recent SSOC, the 
veteran was given an amended copy of the regulations.  

Under the criteria for Diagnostic Code 5293 in effect prior 
to September 23, 2002, a pronounced case of intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief warrants a 60 percent evaluation, the 
maximum evaluation assignable under this code.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent rating is assigned.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent rating is assigned.  For mild intervertebral disc 
syndrome, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the criteria for Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is to be 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating, the 
highest assignable under this code, is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  .

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, op. cit..  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293. 
VAOPGCPREC 36-97 (December 12, 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background 

Prior VA and private clinical evaluations are in the file for 
comparative purposes.

Pursuant to the Board's remand, more recent VA outpatient 
reports have been introduced into the file.  The veteran has 
been seen on an ongoing basis for cervical and shoulder pain 
and limitation of motion with periodic muscle spasms.  There 
has been good result with the use of heat and analgesics and 
other treatment regimen. 

A report of an extensive physical examination conducted in 
October 2002 is of record.  The veteran stated that she had 
had pain in the right cervical area with some radiculopathy 
into the right upper extremity.  She said that Naprosyn 
helped the pain somewhat but not completely.  

On examination, the veteran was noted to be right-hand 
dominant.  She was found to have no muscle tenderness to 
palpation of the neck.  She had signs of radiculopathy in the 
form of subjective numbness and weakness and pain down the 
right arm.  Her neck examination showed flexion at 50 degrees 
secondary to the pain and extension at 50 degrees.  Right 
lateral flexion was to 20 degrees secondary to pain and left 
lateral flexion was at 25 degrees.  Right rotation was at 50 
degrees secondary to right-sided pain with left rotation at 
65 degrees.  Motor and sensory examinations were essentially 
unremarkable and reflexes were 2+ throughout.  Cervical spine 
X-rays showed moderate degenerative joint disease.  The 
examiner opined that the veteran's neck pain, during a 
significant or sufficient flare-up period, would limit her 
ability to work for a full 8-hour day.  Prior and  current X-
rays were consistent with her symptoms.  

An addendum to the initial report in December 2002 was to the 
effect that range of motion was limited by pain but not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  There was no ankylosis of the cervical 
spine.  It was felt that she had a moderate loss of 
functionality.   The examiner provided an addendum chart of 
cervical motions as follows:

			Normal Range of Motion		Veteran's Range 
of Motion
Flexion			0-65					0-50
Extension			0-50					0-50
Right Lateral Flexion	0-40					0-20
Left Lateral Flexion		0-40					0-25
Right Rotation		0-80					0-50
Left Rotation			0-80					0-65


Analysis

In this case, the RO has acknowledged the impact of the 
veteran's radiculopathy into her right shoulder by assigning 
a separate 10 percent rating which is not under consideration 
in the current appellate review.  The Board is concerned with 
rating the cervical spine degenerative joint disease alone.  
In that regard, the chart above and other evidence in regard 
to limitations of motions show that she does indeed have 
moderate functional impairment due primarily to pain on 
motion.  There is some relief from pain medications, heat, 
etc.  

However, she is shown (using the criteria in effect prior to 
Fall 2002), to have moderate to no more than severe 
intervertebral disc syndrome, with symptomatology indicating 
recurring attacks with intermittent relief, and this warrants 
no more than a 40 percent.  She does not exhibit such a 
pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to site of diseased disc 
(other than that compensated by the separate 10 percent 
rating for her right shoulder dysfunction) as would warrant a 
60 percent rating.  

And utilizing the new criteria, she has not exhibited 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Accordingly, an 
evaluation in excess of 40 percent is not warranted for her 
cervical spine disability whether using old or new schedular 
criteria, and a reasonable doubt is not raised in that 
regard. 

Extraschedular Considerations

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 38 
C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder. 38 C.F.R. § 3.321(b).  There are clearly times when 
the veteran's disabilities, including her cervical spine 
problems, hinder her working for a full schedule.  This has 
been taken into account in the current schedular evaluations.  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.


ORDER

An increased evaluation for degenerative joint disease of the 
cervical spine with radiculopathy in excess of 40 percent is 
denied. 


_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 



